RODMAN, J. (Pro Tempore).
The defendant was convicted of grand larceny and sentenced to a term of six and a half years in the penitentiary. He refused the aid of counsel throughout his trial. On appeal Ms court appointed attorneys certified that they could find no substantial question to be raised on appeal and asked to be relieved of their assignment. The trial court granted this motion and appointed the Public Defender to represent the defendant in this Court.
Based upon his affidavit that he likewise was unable to find any appealable issue, the Public Defender was permitted to withdraw and the defendant *465presented Ms appeal in propria persona. We found no error and affirmed the judgment. State v. Elliott, 244 Or 426, 418 P2d 283 (1966).
The Supreme Court of the United States granted certiorari and held that the defendant was entitled to further assistance of counsel. Anders v. California, 386 US 738, 87 S Ct 1396, 18 L ed2d 493 (1967). The judgment was vacated and the case remanded to this Court for further consideration. Elliott v. Oregon, 387 US 575, 87 S Ct 2070, 18 L ed2d 967 (1967).
We ordered the appeal reinstated and the Public Defender filed a brief and argued the cause for the appellant. Mr. Elliott also filed his own supplementary brief. All of the assignments of error had been previously raised on the first appeal and were found to be without merit. We have re-examined them and are still of that opinion.
The judgment is affirmed.